Citation Nr: 0812657	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder characterized as depression. 

2.  Entitlement to service connection for a psychiatric 
disorder characterized as depression.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
depression. 

In a May 2006 decision, the Board affirmed that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously denied claim for service connection 
for depression.  The veteran appealed this decision to the 
Court.  

A November 2007 Order of the Court granted a joint motion for 
remand and vacated the Board's decision for compliance with 
the instructions in the joint motion.  Copies of the Court's 
order and the joint motion for remand have been included in 
the veteran's claims file.

The issue of service connection for a psychiatric disorder 
characterized as depression is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1981 decision, the RO denied service 
connection for depression; the veteran did not appeal.

2.  Evidence received since the August 1981 RO decision bears 
directly on the matter at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the August 1981 RO decision is new 
and material; and a claim of service connection for 
depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, and prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim; VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   

In this case, the veteran's claim was received on August 22, 
2001.  In correspondence dated in November 2004, the veteran 
received adequate notice of the provisions of the Veterans 
Claims Assistance Act (VCAA) as they pertain to the issue of 
service connection and substantially compliant notice as it 
related to reopening a claim based on new and material 
evidence.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board is well aware of the VA's heightened 
duty to notify and assist in cases involving claims to reopen 
previously denied matters including informing claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To the extent 
that the November 2004 VCAA notice did not fully comply with 
the requirements set forth in Kent; because of the favorable 
disposition regarding the submission of new and material 
evidence in this case, any failure on the part of VA to 
comply with the duty to assist and the duty to notify 
provisions under applicable law and regulations is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  As a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and there is no 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


Analysis

The veteran contends that his depression is related to 
military service.  

In an August 1981 rating decision, service connection was 
denied because the evidence of record did not show treatment 
of depression or any nervous disorder during military 
service.  The RO notified the veteran of his appellate rights 
by way of an August 1981 letter.  The veteran did not file a 
Notice of Disagreement (NOD) regarding the RO's decision.  
Thus, the August 1981 RO decision became final.  38 U.S.C.A. 
§ 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date.]  

If it determined that new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence of record at the time of the August 1981 denial 
included the veteran's service medical records.  These 
records include an October 1968 pre-induction examination, 
during which the veteran indicated he had a history of 
depression or excessive worry and nervous trouble.  Upon 
physical examination, he was noted to be a "chronic 
worrier."  There are no further complaints or treatment for 
depression or nervousness during service, and the veteran's 
psychiatric evaluation was normal at the October 1970 
separation examination.  

The evidence before the RO at the time of the initial denial 
also included records of hospitalization for depression in 
November and December 1973, and in January, February, and 
August 1974.  These records reveal that the veteran's 
depression at that time was attributed to recent marital 
problems.  A July 1981 letter from Dr. C. indicated that the 
veteran first came under his care for a depressive illness in 
1975 and the veteran reported a past history of nervousness 
before and during military service.  

Based on the foregoing evidence, the RO denied service 
connection in an August 1981 rating decision, on the basis 
that there was no evidence of an acquired nervous condition 
manifested during service, and because the veteran's post-
service depression was shown to be related to marital 
difficulties.  

Evidence submitted since August 1981 includes an October 1987 
letter of correspondence from Dr. F., who noted that he has 
treated the veteran since 1975 for severe chronic depressive 
illness.  Additional evidence also includes medical records 
from Dr. M., dated between March 1994 and October 2001 and 
showing treatment for depression.  There is also a transcript 
from a Travel Board hearing held in September 2005.  At that 
hearing, the veteran testified that he was nervous during his 
childhood, but he denied any childhood depression.  He stated 
that he developed headaches, depression, and sleeping 
problems during military service and these symptoms have 
continued to the present time.

Further evidence associated with the claims file since the 
August 1981 RO decision, includes various lay statements from 
the veteran's ex-wife, brother, and a friend who served with 
the veteran on active duty.  The veteran also submitted a 
letter that he purportedly had written to his mother in 
January 1970.  In that letter, he stated that he was homesick 
and depressed.  The veteran's ex-wife wrote that the veteran 
sent "depressing" letters to her while he was in the 
military.  She indicated that the veteran expressed to her 
how depressed and homesick he was at the time.  In addition, 
the ex-wife also noted that the veteran was "not the same" 
when he returned home and that he drank a lot.

The veteran's brother wrote that he believed a nervous 
condition ran in his family; however, he also attributed the 
veteran's current depression to military service.  In 
addition, he indicated that the veteran sent him letters 
during service stating that he was getting beat up quite 
often and that he wanted to "go AWOL."  The veteran's 
brother further stated that after the veteran returned from 
"Vietnam," he was "a total mess."  He stated that the 
veteran was nervous, had flashbacks, got into trouble, and 
began to accuse his wife of infidelity.  In addition, the 
veteran required psychiatric treatment shortly after 
separating from service and continues to receive treatment 
and medication to this day.  

Finally, the veteran's friend wrote that after he and the 
veteran had been in the Marines for some time, he noticed 
behavior such as nervousness and constant worrying on the 
part of the veteran, which led to bouts of depression.  The 
veteran would also complain of headaches and being unable to 
sleep.  The friend noted these symptoms would be present for 
a few weeks, disappear for a while, and then resurface.

Based upon careful review of the record, the Board finds that 
the veteran has proffered new and material evidence, 
sufficient to reopen his previously denied claim of service 
connection for depression.  The Board finds that the medical 
records from Dr. M., the September 2005 personal testimony, 
and the lay statements from the veteran's family and friend 
and the January 1970 letter to his mother all constitute new 
evidence, as it was not previously considered by the RO in 
1981.

The Board also initially notes that although the veteran's 
brother suggests that the veteran's current psychiatric 
problems were caused by service, as a layperson, he is not 
competent to express an opinion as to medical causation of 
post-service psychiatric problems, as he has not shown that 
he has specialized medical knowledge or training to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108; Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. 
West, 11 Vet. App. 374 (1998).  

However, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters, 
including when lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  In 
this instance, and presuming the credibility of the remaining 
lay statements for the limited purpose of reopening the 
claim, the Board notes that they constitute material evidence 
in that they bear directly and substantially on the matter 
under consideration (i.e. whether the veteran's depression 
manifested during service or shortly thereafter).  These 
statements describe personal observations and knowledge of 
the veteran's depressed attitude and behavior both during and 
after service.  

To the extent that the lay statements attest to personal 
observation of symptomatology, as opposed to expressing 
medical opinions on the causation of the symptomatology; they 
do not fall within the realm of opinions requiring medical 
expertise and may be sufficient to reopen a previously denied 
claim.  

Therefore, as the evidence bears directly on the bases for 
the previous denial of the claim (i.e., the matter at hand), 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim, it is 
material.  As new and material evidence has been received, 
the claim of entitlement to service connection for depression 
may be reopened.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for depression is reopened.




REMAND

The veteran claims service connection for a psychiatric 
disorder characterized as depression.  A review of the claims 
file suggests the need for further development prior to the 
Board's adjudication of the matter on appeal.

On the veteran's August 2001 formal application for VA 
compensation, he indicated that he was in receipt of Social 
Security disability benefits.  Currently, the records 
associated with the veteran's SSA claim are not included in 
the claims file.  The United States Court of Appeals for 
Veterans Claims held in Murincsak v. Derwinski, 2 Vet.App. 
362 (1992), that VA's duty to assist includes requesting both 
the SSA decision granting or denying benefits and any 
supporting medical records.  

In addition, on his March 2002 Notice of Disagreement (NOD) 
the veteran identified a Dr. Taub, who treated him for 
depression within a few years of discharge.  During his 
September 2005 Travel Board hearing, the veteran testified 
that he had been treated for depression at the VA Medical 
Center (VAMC) in Poplar Bluff, Missouri.  The record does not 
reflect that attempts were made to obtain treatment records 
from the Poplar Bluff VAMC or Dr. Taub.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain information regarding his post-
service treatment for depression.  Of 
particular interest are VA outpatient 
treatment records from the Poplar Bluff 
VAMC, dated from 2002 to the present and 
private treatment records from Dr. Taub.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  When the above development has been 
completed, as well as any other deemed 
warranted, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the appellant and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


